IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 




NO.  AP-75,496




EX PARTE JOAQUIN VILLARREAL CASTILLO, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 39,816-B IN THE 181ST JUDICIAL 
DISTRICT COURT POTTER COUNTY 


 

 Per curiam.



O P I N I O N

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of murder and was sentenced to confinement for a period
of ninety-nine years.  The conviction was affirmed in an unpublished opinion.  Castillo v.
State, No. 07-00-00365-CR (Tex. App.--Amarillo, Delivered February 20, 2002). 
	Applicant contends that he was denied his right to file a Petition for Discretionary
Review (PDR) after his conviction was affirmed and that he desired to file such a petition. 
The trial court recommends that relief be granted.  After a review of the record, we find that
Applicant is entitled to the opportunity to file an out-of-time PDR.  See Ex parte Wilson, 956
S.W.2d 25, 27 (Tex. Crim. App. 1997); Ex parte Crow, 180 S.W.3d 135 (Tex. Crim. App.
2005).
	Thus, Applicant is granted leave to file an out-of-time PDR from the judgment of the
Court of Appeals, number 07-00-00365-CR, which affirmed the conviction in cause number
39,816-B from the 181st Judicial District Court of Potter County, Texas.  Applicant shall file
his PDR with the Seventh District Court of Appeals in Amarillo within thirty days of the
issuance of this Court's mandate in this matter.  All remaining grounds for relief are
dismissed. 
 
DELIVERED: September 13, 2006	
DO NOT PUBLISH